Citation Nr: 1456077	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-39 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2003 and June 2008 to July 2009.  He had a period of active duty for training (ACDUTRA) from February 1988 to April 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.

Although cognizant that the RO previously denied a claim for service connection for left knee disability in a March 2004 rating decision, the basis for the below grant stems from subsequent active service (June 2008 to July 2009).  Under these circumstances, the Board finds that the claim is before it on a de novo basis and will not further discuss jurisdiction of this claim.  


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's left knee disability was aggravated during active service.

2.  It is reasonably shown that the Veteran's right knee disability was aggravated during active service.

3.  It is reasonably shown that the Veteran's left shoulder disability was aggravated during active service.


CONCLUSIONS OF LAW

1.  Service connection for left knee patellar tendinitis with retropatellar pain syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  Service connection for right knee osteoarthritis is warranted.  38 U.S.C.A.        §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  Service connection for left shoulder osteoarthritis is warranted.  38 U.S.C.A.    §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is diagnosed as having osteoarthritis of the knees and shoulders and patellar tendinitis of the knees.  See May 2013 VA examination.  In June 2014, a service physical evaluation board met and found that the Veteran was physically unfit for continued service.  Permanent disability retirement was recommended based, in part, on right knee osteoarthritis, left shoulder osteoarthritis, and left knee patellar tendinitis with retropatellar pain syndrome disabilities, which were all noted to have onset in December 2008 (when the Veteran was serving on active duty).  Although previously denied as preexisting service, the physical evaluation board findings show that active service caused a permanent aggravation of these three disabilities.  

In light of the above, the Board concludes that the evidence reasonably supports finding that the Veteran's left knee patellar tendinitis, right knee osteoarthritis, and left shoulder osteoarthritis are related to his military service.  Thus, resolving reasonable doubt in the Veteran's favor, service connection is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for left knee patellar tendinitis with retropatellar pain syndrome is granted.

Service connection for right knee osteoarthritis is granted.

Service connection for left shoulder osteoarthritis is granted.



____________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


